Cite as 2022 Ark. 212
                 SUPREME COURT OF ARKANSAS
                                        No.   CV-21-533

                                                   Opinion Delivered: December   1, 2022
KEVIN HACKIE
                                 APPELLANT

V.                                APPEAL FROM THE PULASKI
                                  COUNTY CIRCUIT COURT
COLONEL WILLIAM J. BRYANT, IN HIS [NO. 60CV-17-7559]
OFFICIAL CAPACITY AS DIRECTOR
OF THE ARKANSAS STATE POLICE      HONORABLE TIMOTHY DAVIS
                         APPELLEE FOX, JUDGE
                                                   AFFIRMED.


                              ROBIN F. WYNNE, Associate Justice


        Kevin Hackie appeals from the Pulaski County Circuit Court’s order denying relief

 in this Administrative Procedure Act (APA) appeal of the denial of his application to obtain

 a license for his private security and investigations company by appellee Colonel William J.

 Bryant, in his official capacity as director of the Arkansas State Police.1 On appeal, Hackie


        1
           The director of the Division of Arkansas State Police has exclusive authority under
 Arkansas law to regulate investigation, security, and alarm-system companies. Ark. Code
 Ann. § 17-40-106 (Supp. 2021). A “Class C” license means a license that includes the
 operations within both a “Class A” license, which means a license issued to an investigations
 company employing one or more individuals, and a “Class B” license, which means a
 security-services-contractor license. Ark. Code Ann. § 17-40-309 (Repl. 2018).
 “‘Investigations company’ means a person or entity that engages in the business or accepts
 employment to obtain or furnish information with reference to: (i) Crime or wrongs done
 or threatened against the United States or any state or territory of the United States; (ii) The
 identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge,
 trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations,
 associations, transactions, acts, reputation, or character of a person; (iii) The location,
 disposition, or recovery of lost or stolen property; (iv) The cause or responsibility for fires,
 libels, losses, accidents, damages, or injuries to persons or to property; or (v) The securing
 of evidence to be used before any court, board, officer, or investigating committee.” Ark.
argues that (1) the circuit court incorrectly adjudicated the administrative appeal by deciding

the matter on a different ground than that on which the agency acted; and (2) if this court

decides the substantive issue of law, it must reverse and hold that a correct reading of the

applicable statutes is that Hackie is not prohibited from obtaining a license. We affirm.

       This is the second time this case has been before this court. In 2019, we reversed

the circuit court’s order dismissing Hackie’s appeal as barred by the doctrine of sovereign

immunity. Hackie v. Bryant, 2019 Ark. 228, 577 S.W.3d 10 (Hackie I). This court previously

set out the underlying facts as follows:

               Hackie, who is a California resident, submitted an application to the Arkansas
       State Police for a Class C – Combined Security and Investigations Company and
       Owner License in order to become licensed as a private investigator in Arkansas.
       Col. Bryant, as director of the Arkansas State Police, has the administrative duty of
       considering such applications for licensure. Ark. Code Ann. § 17-40-207(a)(3) (Repl.
       2018). A background check revealed that Hackie had been convicted in California
       of felony forgery in December 1996 and felon in possession of a firearm in November
       1999. Hackie served his sentences and received a certificate of rehabilitation from the
       State of California in 2007.
              Hackie’s application was denied, and he filed an administrative appeal. A
       hearing officer with the Arkansas State Police recommended that Hackie’s
       application be denied. Col. Bryant entered an administrative order finding that
       Hackie was ineligible to receive a license due to his prior convictions.
Hackie I, 2019 Ark. 228, at 1–2, 577 S.W.3d at 10–11.

       On December 28, 2017, Hackie filed a petition for judicial review in circuit court

pursuant to Arkansas Code Annotated section 25-15-212 (Repl. 2014). He argued that the

director’s findings, conclusion, and decision were in violation of statutory provisions and

therefore in excess of his statutory authority pursuant to Arkansas Code Annotated section



Code Ann. § 17-40-102(18). “Security services contractor” means a guard company or
armored-car company. Ark. Code Ann. § 17-40-102(34).

                                              2
25-15-212(h)(1)–(2); were arbitrary, improper, and capricious in nature and constituted an

abuse of discretion pursuant to Arkansas Code Annotated section 25-15-212(h)(6); and were

not supported by substantial evidence in the record under Arkansas Code Annotated section

25-15-212(h)(5).

       On remand from this court following Hackie I, the circuit court ordered the parties

to file briefs. The parties disagreed as to whether the prohibition on unpardoned felons

receiving the license at issue, as set out in Arkansas Code Annotated section 17-40-306(d),

could be reconciled with section 17-1-103, which provides that criminal convictions are

not an automatic bar to licensing for any trade. The circuit court denied the petition for

judicial review and dismissed the matter with prejudice, finding that “there is substantial

evidence to support the action of the administrative agency.” This appeal followed.

       For his first point on appeal, Hackie argues that “[b]y holding that there was

‘substantial evidence’ to support the agency’s decision, the circuit court misapplied

established jurisprudence by deciding this matter on a different ground than that found by

the administrative agency.” He cites several cases in support of the proposition that in an

APA appeal, the appellate court reviews the agency’s decision, not the circuit court’s. Ark.

Appraiser Licensing & Certification Bd. v. Biles, 320 Ark. 110, 895 S.W.2d 901 (1995); Moore

v. Ark. Alcoholic Beverage Control Bd., 2016 Ark. 422, 503 S.W.3d 796; Dep’t of Fin. & Admin.

v. Hankins, 330 Ark. 492, 954 S.W.2d 259 (1997); Ark. Dep’t of Hum. Servs. v. Haen, 81

Ark. App. 171, 100 S.W.3d 740 (2003). Hackie asks this court to reverse and remand to

the circuit court with instructions to analyze the administrative appeal on the grounds ruled

on by the agency. But he cites no authority for the proposition that it is reversible error for


                                              3
the circuit court to decide an APA appeal on a different ground than that found by the

administrative agency. This court reviews the decision of the agency rather than the

decision of the circuit court. And in any event, this case presents an issue of law that we

review de novo; therefore, it is unnecessary to send the case back to the circuit court, and

we decline to do so.

        For his second point on appeal, Hackie argues that the director erred in determining

that section 17-40-306 controlled over section 17-1-103. In an appeal of a decision of an

administrative agency under the APA, specifically section 25-15-212, this court reviews the

decision of the agency rather than the decision of the circuit court. Landmark Novelties, Inc.

v. Ark. State Bd. of Pharmacy, 2010 Ark. 40, at 6, 358 S.W.3d 890, 895. We review agency

interpretations of statutes de novo. See Myers v. Yamato Kogyo Co., Ltd., 2020 Ark. 135, at

5, 597 S.W.3d 613, 617. The primary rule of statutory interpretation is to give effect to the

intent of the legislature. Keep Our Dollars in Indep. Cnty. v. Mitchell, 2017 Ark. 154, at 7,

518 S.W.3d 64, 68.

        Here, the director denied the application for license on the ground that Arkansas

Code Annotated section 17-40-306’s prohibition on licensing a convicted felon controlled

over section 17-1-103’s prohibition on such bans. Section 17-40-306 provides in relevant

part:

            (d)(1) Except as provided in subdivision (d)(2) of this section, the director shall not
        issue a license or credential nor renew an existing license or credential of a person who
        has been found guilty of or pleaded guilty or nolo contendere to one (1) or more of the following
        in any court in the State of Arkansas or to a comparable offense in another state or
        in a military or federal court for which a pardon has not been granted:
                (A) A felony;



                                                   4
             (B) A Class A misdemeanor involving theft, sexual offenses, violence, an
          element of dishonesty, or a crime against a person as determined by the Division
          of Arkansas State Police under subsection (e) of this section; or
               (C) An attempted felony or solicitation or conspiracy to commit a felony that
           is classified as a Class A misdemeanor.
           (2) An individual shall not be denied issuance of a license or credential or renewal
       of an existing license or credential if the individual by any court has been found guilty
       of or pleaded guilty or nolo contendere to any misdemeanor if the person was found
       guilty of or pleaded guilty or nolo contendere to the misdemeanor ten (10) or more
       years before the date of the application for issuance or renewal.
          (3) For purposes of this subsection, the state and national criminal background
       check shall include a record of all offenses that have been previously sealed or
       expunged by any court.
(Emphasis added.) Section 17-1-103, “Registration, certification, and licensing for criminal

offenders,” provides:

           (a)(1) It is the policy of the State of Arkansas to encourage and contribute to the
       rehabilitation of criminal offenders and to assist them in the assumption of the
       responsibilities of citizenship.
          (2) The public is best protected when offenders are given the opportunity to
       secure employment or to engage in a meaningful trade, occupation, or profession.
          (b)(1)(A) Subject to the provisions of subdivision (b)(2) of this section in
       determining eligibility under this section, a board, commission, department, or an
       agency may take into consideration conviction of certain crimes that have not been
       annulled, expunged, or pardoned.
              (B) However, such convictions shall not operate as an automatic bar to
          registration, certification, or licensing for any trade, profession, or occupation.
           (2) The following criminal records shall not be used, distributed, or disseminated
       in connection with an application for a registration, license, or certificate:
              (A) Records of arrest not followed by a valid felony conviction by the courts;
            (B) Convictions that have been annulled or expunged or pardoned by the
          Governor; and
             (C) Misdemeanor convictions, except misdemeanor sex offenses and
          misdemeanors involving violence.
          (c) The board, commission, department, or agency shall state explicitly in writing
       the reasons for a decision that prohibits the applicant from practicing the trade,


                                               5
       occupation, or profession if the decision is based, in whole or in part, on conviction
       of a felony.
          (d) For the purposes of this section, completion of the following shall be deemed
       prima facie evidence of sufficient rehabilitation:
           (1) Probation or parole supervision; and
          (2) A period of five (5) years after final discharge or release from any term of
       imprisonment in the state penitentiary without any subsequent conviction.
           (e) Any complaints concerning the violation of this section shall be adjudicated
       in accordance with the procedure set forth in the Arkansas Administrative Procedure
       Act, § 25-15-201 et seq., for administrative and judicial review.
           (f)(1) This section shall apply to any board, commission, department, agency, or
       any other body that deals in licensing or regulating a profession, trade, or occupation
       in the State of Arkansas.
          (2) It shall be the duty of the Secretary of State to make this section known to
       any board, commission, department, or agency affected by this section.
           (g) This section shall not apply to teacher licensure or certification or nursing
       licensure and certification as governed by §§ 6-17-410 and 17-87-312 respectively.

Hackie argues that a proper analysis must first apply the “harmonious reading” canon of

statutory construction. Statutes relating to the same subject are said to be in pari materia and

should be read in a harmonious manner, if possible. Ark. Soil & Water Conservation Comm’n

v. City of Bentonville, 351 Ark. 289, 300, 92 S.W.3d 47, 54 (2002). Hackie argues that the

two statutes can be read harmoniously to give the director the power to consider Hackie’s

history in the licensing process but not to use it as an absolute ban. He also points out that

section 17-1-103 provides an exception for only teachers and nurses. He argues that if the

legislature had intended a felony to be an absolute bar to someone in Hackie’s position, it

would have said so in section 17-1-103.               The problem with Hackie’s proposed

interpretation of the licensing statute is that it is inconsistent with the plain, unambiguous

language of the statute, which states: “[T]he director shall not issue a license . . . [to] a person



                                                 6
who has been found guilty of or pleaded guilty or nolo contendere to one (1) or more of

the following in any court in the State of Arkansas or to a comparable offense in another

state, or in a military or federal court for which a pardon has not been granted: (A) A felony

. . . .”   Ark. Code Ann. § 17-40-306(d)(1)(A).        When two statutes cannot be read

harmoniously, principles governing conflicting provisions, such as the general/specific

canon, must be applied.       See Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts 180 (1st ed. 2012).

       Hackie also argues that if the two statutory provisions were to compete, “the

legislative policy supersedes the general-specific mode of analysis.” This court discussed the

policy of section 17-1-103 in Bolden v. Watt, 290 Ark. 343, 719 S.W.2d 428 (1986), and

upheld an ordinance prohibiting issuance of a taxicab driver’s permit to any person

convicted of a DWI within the past three years—despite the general policy set out in section

17-1-103. We reasoned that the general rehabilitation statute, now codified at Arkansas

Code Annotated section 17-1-103, did not attempt to give a person a right to a particular

job; and those convicted of DWI, who were prohibited from obtaining a taxicab driver’s

permit for three years, still benefited from the rehabilitation statute when seeking jobs in

other fields. Id. at 347, 719 S.W.2d at 430. Similarly, in the present case, we must give

effect to the specific licensing statute over the general rehabilitation statute. The rule is

settled that a general statute must yield when there is a specific statute involving the

particular matter. Vill. Mkt., Inc. v. State Farm Gen. Ins. Co., 334 Ark. 227, 229, 975 S.W.2d

86, 86 (1998). “Under [the general/specific] canon, the specific provision is treated as an

exception to the general rule.” Scalia & Garner, supra, 183. Here, section 17-4-306 is


                                                7
clearly the more specific statute, and it therefore controls. Having determined that section

17-40-306’s prohibition on issuing the license to those with unpardoned felony convictions

controls, we need not address Hackie’s statements regarding the effect of a certificate of

rehabilitation or other evidence of rehabilitation.

       Affirmed.

       WOMACK, J., concurs without opinion.

       BAKER, J., dissents.

       KAREN R. BAKER, Justice, dissenting. I dissent from the majority opinion for

the reasons stated in my dissent in Hackie v. Bryant, 2019 Ark. 228, at 4, 577 S.W.3d 10, 12

(“Hackie I”). Because sovereign immunity bars suit, Bd. of Trs. v. Andrews, 2018 Ark. 12,

535 S.W.3d 616, I would reverse and dismiss the circuit court’s order.

       Accordingly, I dissent.

       Jeff Rosenzweig, for appellant.

       Tess Bradford, Department of the Arkansas State Police, for appellee.




                                              8